Exhibit 4.1 ENOVA INTERNATIONAL, INC.as Issuerthe Guarantors party heretoandCOMPUTERSHARE TRUST COMPANY, N.A.as Trustee IndentureDated as of September 1, 2017 8.500% Senior Notes Due 2024 TABLE OF CONTENTS Page Article 1Definitions and Incorporation by Reference Section 1.01. Definitions 1 Section 1.02. Rules of Construction 29 Article 2The Notes Section 2.01. Form, Dating and Denominations 144A, Reg S; Legends 29 Section 2.02. Execution and Authentication; Additional Notes 30 Section 2.03. Registrar, Paying Agent and Authenticating Agent; Paying Agent to Hold Money in Trust 31 Section 2.04. Replacement Notes 32 Section 2.05. Outstanding Notes 32 Section 2.06. Temporary Notes 32 Section 2.07. Cancellation 33 Section 2.08. CUSIP and CINS Numbers 33 Section 2.09. Registration, Transfer and Exchange 33 Section 2.10. Restrictions on Transfer and Exchange 36 Section 2.11. Reg. S Temporary Offshore Global Notes 38 Article 3Optional Redemption; Offer to Purchase Section 3.01. Optional Redemption on or after September 1, 2020 39 Section 3.02. Optional Redemption with Proceeds of Certain Equity Offerings 39 Section 3.03. Optional Redemption at Make-Whole Price 39 Section 3.04. Method and Effect of Redemption 39 Section 3.05. Offer to Purchase 41 Article 4Covenants Section 4.01. Payment of Notes 43 Section 4.02. Maintenance of Office or Agency 44 Section 4.03. Existence 44 Section 4.04. Payment of Taxes and other Claims 44 Section 4.05. Maintenance of Properties and Insurance 45 Section 4.06. Restricted Payments 45 Section 4.07. Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred Stock 49 Section 4.08. Designation of Restricted and Unrestricted Subsidiaries 53 Section 4.09. Liens 54 i Section 4.10. Dividend and Other Payment Restrictions Affecting Subsidiaries 54 Section 4.11. Transactions with Affiliates 56 Section 4.12. Limitation on Issuances and Sales of Equity Interests in Wholly-Owned Subsidiaries 58 Section 4.13. Business Activities 58 Section 4.14. Additional Note Guarantees 58 Section 4.15. Repurchase of Notes Upon a Change of Control 58 Section 4.16. Asset Sales 60 Section 4.17. Reports 62 Section 4.18. Reports to the Trustee 64 Article 5Merger, Consolidation or Sale of Assets Section 5.01. Merger, Consolidation or Sale of Assets 64 Article 6Default and Remedies Section 6.01. Events of Default 67 Section 6.02. Acceleration 69 Section 6.03. Other Remedies 70 Section 6.04. Waiver of Past Defaults 70 Section 6.05. Control by Majority 70 Section 6.06. Limitation on Suits 70 Section 6.07. Rights of Holders to Receive Payment 71 Section 6.08. Collection Suit by Trustee 71 Section 6.09. Trustee May File Proofs of Claim 71 Section 6.10. Priorities 72 Section 6.11. Restoration of Rights and Remedies 72 Section 6.12. Undertaking for Costs 72 Section 6.13. Rights and Remedies Cumulative 72 Section 6.14. Delay or Omission Not Waiver 73 Section 6.15. Waiver of Stay, Extension or Usury Laws 73 Article 7The Trustee Section 7.01. General 73 Section 7.02. Certain Rights of Trustee 74 Section 7.03. Individual Rights of Trustee 75 Section 7.04. Trustee’s Disclaimer 76 Section 7.05. Notice of Default 76 Section 7.06. [Reserved] 76 Section 7.07. Compensation and Indemnity 76 Section 7.08. Replacement of Trustee 77 ii Section 7.09. Successor Trustee by Merger 78 Section 7.10. Eligibility 78 Section 7.11. Money Held in Trust 78 Article 8Defeasance and Discharge Section 8.01. Discharge of Company’s Obligations 78 Section 8.02. Legal Defeasance 79 Section 8.03. Covenant Defeasance 81 Section 8.04. Application of Trust Money 81 Section 8.05. Repayment to Company 81 Section 8.06. Reinstatement 81 Article 9Amendments, Supplements and Waivers Section 9.01. Amendments Without Consent of Holders 82 Section 9.02. Amendments With Consent of Holders 83 Section 9.03. Effect of Consent 84 Section 9.04. Trustee’s Rights and Obligations 84 Section 9.05. [Reserved] 85 Section 9.06. Payments for Consents 85 Section 9.07. Notes Held by the Company 85 Article 10Guarantees Section 10.01. The Guarantees 85 Section 10.02. Guarantee Unconditional 86 Section 10.03. Discharge; Reinstatement 86 Section 10.04. Waiver by the Guarantors 86 Section 10.05. Subrogation and Contribution 87 Section 10.06. Stay of Acceleration 87 Section 10.07. Limitation on Amount of Guarantee 87 Section 10.08. Execution and Delivery of Guarantee 87 Section 10.09. Release of Guarantee 87 Article 11Miscellaneous Section 11.01. [Reserved] 88 Section 11.02. Noteholder Communications; Noteholder Actions 88 Section 11.03. Notices 89 Section 11.04. Certificate and Opinion as to Conditions Precedent 90 Section 11.05. Statements Required in Certificate or Opinion 90 Section 11.06. Payment Date Other Than a Business Day 91 Section 11.07. Governing Law 91 iii Section 11.08. No Adverse Interpretation of Other Agreements 91 Section 11.09. Successors 91 Section 11.10. Duplicate Originals 91 EXHIBITS EXHIBIT AForm of Note EXHIBIT BForm of Supplemental Indenture EXHIBIT CRestricted Legend EXHIBIT DDTC Legend EXHIBIT ERegulation S Certificate EXHIBIT FRule 144A Certificate EXHIBIT GInstitutional Accredited Investor Certificate EXHIBIT HCertificate of Beneficial Ownership EXHIBIT ITemporary Offshore Global Note Legend iv INDENTURE, dated as of September 1, 2017, between ENOVA INTERNATIONAL, INC., a Delaware corporation, as the Company, the Guarantors party hereto and COMPUTERSHARE TRUST COMPANY, N.A., as Trustee.
